Exhibit 10

 

EXECUTION VERSION

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (including exhibits hereto, the “Agreement”) is
entered into as of August 9, 2011, by and between the Liquidating LandCo
Debtors(1) and the Tropicana Las Vegas Entities(2) (the Liquidating LandCo
Debtors and the Tropicana Las Vegas Entities, collectively, and including any
affiliates, successors or assigns thereof, “TLV”), on the one hand, and the OpCo
Related Entities(3) and the OpCo Debtors(4) (the OpCo Related Entities and the
OpCo Debtors, collectively, and including any affiliates, successors or assigns
thereof, “Tropicana Entertainment”), on the other hand. The term “Parties” or
“Party” as used herein shall refer to TLV, Tropicana Entertainment, or both as
may be appropriate. The term “Mark” as used herein shall refer to names,
trademarks, and/or service marks.

 

WHEREAS, on May 5, 2008, the so-called LandCo Debtors and the so-called OpCo
Debtors filed voluntary petitions for relief under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”) thereby commencing the
jointly administered bankruptcy cases captioned In re Tropicana Entertainment,
LLC, et al., Case No. 08-10856 (Bankr. D. Del.) (KJC) (collectively, the
“Bankruptcy Cases”);

 

WHEREAS, during the Bankruptcy Cases separate plans of reorganization were filed
and confirmed, one of which provided for the separate ownership and operation of
the Las Vegas Property (as defined below), and the other of which provided for
the separate ownership of Tropicana Entertainment’s assets, including the
Tropicana Atlantic City Resort and Casino in Atlantic City, New Jersey and the
Tropicana Laughlin Hotel & Casino in Laughlin, Nevada;

 

--------------------------------------------------------------------------------

(1) The “Liquidating LandCo Debtors” are Adamar of Nevada Corporation; Hotel
Ramada of Nevada, LLC f/k/a Hotel Ramada of Nevada Corporation (a/k/a Hotel
Ramada of Nevada Inc.); Tropicana Development Company, LLC; Tropicana
Enterprises; Tropicana Las Vegas Holdings, LLC; Tropicana Las Vegas Resort and
Casino, LLC; and Tropicana Real Estate Company, LLC.

 

(2) The “Tropicana Las Vegas Entities” are Tropicana Las Vegas, Inc., Tropicana
Las Vegas Hotel and Casino, Inc., and Tropicana Las Vegas Intermediate Holdings
Inc.

 

(3) The “OpCo Related Entities” are Tropicana Entertainment Inc., New Tropicana
Holdings, Inc., Tropicana Atlantic City Corp., Tropicana AC Sub Corp., New
Tropicana OpCo, Inc., Aztar Riverboat Holding Company, LLC, Aztar Indiana Gaming
Company, LLC, Catfish Queen Partnership in Commendam, New Jazz Enterprises, LLC,
Centroplex Centre Convention Hotel, LLC, New St. Louis Riverboat, LLC, CP St.
Louis Casino, LLC, CP St. Louis Acquisition, LLC, Tahoe Horizon, LLC, Columbia
Properties Tahoe, LLC, CP Laughlin Realty, LLC, Columbia Properties Laughlin,
LLC, Columbia Properties Vicksburg, LLC, JMBS Casino, LLC, Greenville Riverboat,
LLC, and Tropicana Express, LLC.

 

(4) The “OpCo Debtors” are Adamar Garage Corporation; Argosy of Louisiana, Inc.;
Atlantic-Deauville Inc.; Aztar Corporation; Aztar Development Corporation; Aztar
Indiana Gaming Company, LLC; Aztar Indiana Gaming Corporation; Aztar Missouri
Gaming Corporation; Aztar Riverboat Holding Company, LLC; Catfish Queen
Partnership in Commendam; Centroplex Centre Convention Hotel, LLC; Columbia
Properties Laughlin, LLC; Columbia Properties Tahoe, LLC; Columbia Properties
Vicksburg, LLC; CP Baton Rouge Casino, LLC; CP Laughlin Realty, LLC; Jazz
Enterprises, Inc.; JMBS Casino LLC; Ramada New Jersey Holdings Corporation;
Ramada New Jersey, Inc.; St. Louis Riverboat Entertainment, Inc.; Tahoe Horizon,
LLC; Tropicana Entertainment Holdings, LLC; Tropicana Entertainment Intermediate
Holdings, LLC; Tropicana Entertainment, LLC; Tropicana Express, Inc.; and
Tropicana Finance Corp.

 

--------------------------------------------------------------------------------


 

WHEREAS, on July 20, 2009, Tropicana Las Vegas, Inc., and Liquidating LandCo
Debtor Hotel Ramada of Nevada, Corporation filed a complaint against Tropicana
Entertainment, LLC and Aztar Corporation in the District Court (state), Clark
County, Nevada (the “Nevada Court”) captioned Tropicana Las Vegas, Inc. and
Hotel Ramada of Nevada, Corporation v. Aztar Corporation and Tropicana
Entertainment, LLC, Case No. A595469 (D. Ct. Clark County, Nev.) (the “Nevada
Action”);

 

WHEREAS, on June 10, 2010, the Nevada Court entered its order denying the
Parties’ cross-motions for summary judgment but entering preliminary Findings of
Fact and Conclusions of Law re Cross-Motions for Summary Judgment (the “SJ
Order”);

 

WHEREAS, on August 12, 2010, the Nevada Court entered its Order re Defendants’
Motion for Reconsideration of Certain Findings and Conclusions Set Forth in the
Court’s Findings of Fact and Conclusions of Law re: Cross Motions for Summary
Judgment (the “Reconsideration Order”);

 

WHEREAS, on May 7, 2010, certain of the OpCo Related Entities filed a Motion of
the Reorganized OpCo Debtors for Entry of an Order Authorizing (i) the Rejection
of Any and All Executory Contracts and Unexpired Leases Involving Intellectual
Property Rights Granted by the OpCo Debtors to the LandCo Debtors, and (ii) the
Assumption of Any and All Executory Contracts and Unexpired Leases Involving
Intellectual Property Rights Granted by the LandCo Debtors to the OpCo Debtors
(the “Rejection Motion”) as docket number 2905 in the Bankruptcy Cases;

 

WHEREAS, on August 10, 2010, Tropicana Entertainment Inc., New Tropicana
Holdings, Inc., and certain affiliates of Icahn Capital LP, as secured lenders
and administrative agent to the secured lenders of Tropicana Entertainment LLC,
filed a complaint in the Bankruptcy Cases against Tropicana Las Vegas, Inc., and
Liquidating LandCo Debtor Hotel Ramada of Nevada Corporation, thereby initiating
the adversary proceeding captioned Icahn Agency Services LLC v. Tropicana Las
Vegas, Inc. (In re Tropicana Entertainment, LLC et al.), Adv. Proc. No. 10-52489
(Bankr. D. Del.) (KJC) (the “Trademark Action”); and

 

WHEREAS, while expressly denying and disclaiming wrongdoing or liability of any
kind whatsoever, the Parties desire to settle and resolve the claims made in the
Nevada Action, the Rejection Motion, the Trademark Action, and certain
additional claims made in the Bankruptcy Cases and other proceedings in order to
avoid, among other things, the expense, inconvenience, distraction and
uncertainty of litigation;

 

NOW, THEREFORE, in consideration of the mutual covenants, undertakings and
promises set forth herein, and for other good, valuable and sufficient
consideration, the receipt and sufficiency of which is expressly and irrevocably
acknowledged, the Parties to this Agreement hereby agree that the foregoing
recitals are true and correct and are incorporated herein as if fully set forth,
and further agree as follows:

 

1.             The Parties agree to concurrent use and registration of certain
Marks that are or include the term TROPICANA or variants, pursuant to the terms
mutually agreed

 

2

--------------------------------------------------------------------------------


 

to herein, without any payment from one to another, and in perpetuity subject to
the terms hereof.

 

2.             TLV owns and has the exclusive right to use the Marks TROPICANA
LAS VEGAS (or TROP LAS VEGAS) and TROPICANA LV (or TROP LV) (the “TLV Marks”) in
the city of Las Vegas, Nevada and within a 50 mile radius of the front entrance
of the Tropicana Las Vegas Hotel and Casino (the “Las Vegas Property”), which is
located at 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109 only (the
“TLV Territory”) for the following purposes: (a) in connection with any present
and/or future goods, services and enterprises in the nature of entertainment and
hospitality services or within the zone of natural expansion thereof, including
but not limited to hotel services, bar services, restaurant services, nightclub,
beach club, casino services, live theater services, travel reservation services,
tour package services, tourism services, convention services, exhibition
services, retail services and merchandise (the goods, services and enterprises
identified in this subsection (a), collectively, the “Services,” which term
shall have the same meaning throughout this Agreement), and (b) for Internet
Uses without geographic limitation as set forth in Section 5 of this Agreement.
However, notwithstanding anything to the contrary in this Agreement, TLV will
also have the right to advertise the Services identified by the TLV Marks
worldwide, provided that any such advertisements make explicit reference to the
location of the Las Vegas Property. TLV will not have any rights to use the Mark
TROPICANA, TROP, or any variation thereof other than as part of the composite
Mark TROPICANA LAS VEGAS and as defined herein; provided that TLV may use the
TROP Mark without reference to LAS VEGAS for purposes of on-property signage and
marketing property specific campaigns, programs, and events, and selling
merchandise on property, such as, without limitation “Trop Plus”, “Trop ‘Til You
Drop”, “Tropicurian”, “Trop Winter Escape”, “Trop Party Pass”, and “Non-Stop
Trop Race Party,” provided such uses are in conjunction with materials making
explicit reference to the Las Vegas Property and its location, are not
confusingly similar to any preexisting or then current use by Tropicana
Entertainment, and are otherwise consistent with the terms of this Agreement.
TLV may create, use and register new logos at any time provided they are not
confusingly similar to Tropicana Entertainment’s then-current stylization and
are otherwise consistent with the terms of this Agreement. For greater clarity,
the Parties hereby agree that such logos shall be deemed to be included in the
definition of TLV Marks. The LAS VEGAS or LV portions of TLV Marks will never be
smaller or less prominent in proportion to TROPICANA or TROP than the LAS VEGAS
portion is in the current stylized version of the Mark that TLV is using,
namely:

 

[g245321kg01i001.jpg]

TLV may create, use and register variants of the TLV Marks as new names,
trademarks and service marks consistent with the terms of this Agreement; such
new names, trademarks and service marks will be deemed within the definition of
“TLV Marks.”

 

3

--------------------------------------------------------------------------------


 

3.             Tropicana Entertainment owns and has the exclusive right to use
the Marks TROPICANA and TROP, provided each is accompanied by an additional Mark
currently used by Tropicana Entertainment to identify its Services (e.g.,
Advantage, Entertainment, Express) (a “Preexisting Identifier”), or by a Mark
that indicates the actual geographic location of a property or abbreviation
thereof (other than LAS VEGAS or the name of any city within the TLV Territory)
(e.g., Atlantic City or AC) (an “Accurate Geographic Identifier”), such as
TROPICANA ATLANTIC CITY (or TROP ATLANTIC CITY), TROPICANA AC (or TROP AC),
TROPICANA LAUGHLIN (or TROP LAUGHLIN), TROPICANA EXPRESS (or TROP EXPRESS),
TROPICANA ARUBA (or TROP ARUBA), TROPICANA ENTERTAINMENT (or TROP
ENTERTAINMENT), and other present and/or future TROPICANA-formative (or
TROP-formative) Marks that combine TROPICANA or TROP with an additional
Preexisting Identifier or Accurate Geographic Identifier (other than LAS VEGAS
or the name of any city within the TLV Territory) in connection with the
Services worldwide excluding only the TLV Territory. However, notwithstanding
anything to the contrary in this Agreement, Tropicana Entertainment will be
allowed to advertise the Services identified by its TROPICANA, TROP,
TROPICANA-formative or TROP-formative Marks within the TLV Territory provided
such advertisements make explicit reference to the locations of the properties
identified by those Marks. Tropicana Entertainment also may use the TROP Mark
without reference to any Preexisting Identifier or Accurate Geographic
Identifier for purposes of on-property signage and marketing property specific
campaigns, programs, and events, and selling merchandise on property, provided
such uses are in conjunction with materials making explicit reference to the
locations of the properties to which the marketing campaign applies, are not
confusingly similar to any preexisting use by TLV, and are otherwise consistent
with the terms of this Agreement.  In addition, notwithstanding anything to the
contrary anywhere in this Agreement, Tropicana Entertainment shall be permitted
to continue to use its Marks in connection with its corporate office which is
located within the TLV Territory and to maintain business and marketing
operations out of its Las Vegas, Nevada office in the ordinary course. When
Tropicana Entertainment uses a TROPICANA-formative Mark, it will use it in such
a manner that the portion of the Mark that consists of the Preexisting
Identifier or Accurate Geographic Identifier is no smaller or less prominent in
proportion to TROPICANA or TROP than it is in the current stylized version of
the Marks that Tropicana Entertainment is using, namely:

 

[g245321kg01i002.jpg]

 

4

--------------------------------------------------------------------------------


 

4.             Registrations:

 

a.             TLV will be entitled to seek and maintain registrations with the
United States Patent & Trademark Office (“USPTO”) for concurrent-use for the
Mark TROPICANA, and will cite Reg. Nos. 1,530,186 and 1,572,514 as concurrent
users. TLV may in addition, in its sole discretion, seek and maintain
registrations with the USPTO for the TLV Marks, and if so will cite the
aforesaid registrations claiming concurrent use. The Parties will cooperate with
each other to request that the USPTO grant concurrent-use registrations to each
of the Parties, with TLV’s registrations being geographically limited to the TLV
Territory and with Tropicana Entertainment’s registrations being excluded from
the TLV Territory. If the USPTO refuses to grant concurrent use registrations to
TLV, then TLV may file for state trademark or service mark registration in the
state of Nevada for the TLV Marks. TLV, in its sole discretion, may file Nevada
state applications for the TLV Marks without filing applications in the USPTO.
However, in the event TLV files for state trademark or service mark registration
in the State of Nevada, (i) TLV’s use of such Marks will still be limited
pursuant to the terms of this Agreement; (ii) Tropicana Entertainment will also
be entitled to file Nevada state trademark registrations for its Marks, which
will be limited pursuant to the terms of this Agreement; and (iii) both Parties
will include in the Nevada state trademark applications/registrations the
geographical limitations set forth above to the extent such statements of
limitation are allowed by the Nevada Secretary of State’s Office.

 

b.             Tropicana Entertainment will be entitled to seek and maintain
registrations for its TROPICANA and TROP Marks, its TROPICANA ENTERTAINMENT
Mark, its TROPICANA LAUGHLIN Mark, or any other present and/or future
TROPICANA-formative or TROP-formative Mark that combines TROPICANA or TROP with
an additional identifier (other than LAS VEGAS or any other city within the TLV
Territory), citing as concurrent user, if necessary, any applications for the
Marks that TLV may subsequently file and/or for which registrations may
subsequently issue to TLV.

 

c.             Each Party will bear its own costs in seeking and maintaining its
respective applications/registrations under this Section 4.

 

d.             Each Party agrees not to oppose, petition to cancel, or otherwise
object to any applications/registrations the other Party files pursuant to
Section 4, provided such applications/registrations are consistent with the
terms of this Agreement. Each Party will sign any consents as the other Party
may reasonably request in support of any such applications/registrations.

 

5.             Internet Uses: Each Party will use its Marks on its web sites,
gaming sites, social media, or other internet presence on a worldwide basis in a
manner consistent with this Agreement. However, TLV may register the TLV Marks
as domain names and any other domain name that includes TROPICANA, TROP, or
TROPPLUS provided that it

 

5

--------------------------------------------------------------------------------


 

also includes Las Vegas or LV in the domain name or, in the case of TROPPLUS,
includes explicit reference to the Las Vegas hotel and casino in a prominent
location on the home page.  Tropicana Entertainment may continue to use the
domain names it currently owns, as reflected in the list attached hereto as
Exhibit A, and may register and use other TROPICANA-formative or TROP-formative
domain names provided they do not include “Las Vegas” or “LV,” and they do
include “Advantage,” “Entertainment,” “Express,” any other Preexisting
Identifier used by Tropicana Entertainment, or any Accurate Geographic
Identifier associated with any existing or future Tropicana Entertainment
property (e.g., Tropicana Atlantic City, Tropicana AC, Tropicana Laughlin, etc.)
and further provided that Tropicana Entertainment will only use TROPICANA and
TROP with an additional Preexisting Identifier or Accurate Geographic
Identifier. Any group names, handles, monikers, user names, or similar
identifiers that the Parties may use on or in connection with social media or
social networking will be consistent with the terms of this Section 5 of this
Agreement. The Parties agree to include a prominent disclaimer on any web
page whose domain name does not include a geographic identifier so as to avoid
consumer confusion. Tropicana Entertainment agrees to purchase and retain the
domain names in the list attached hereto as Exhibit B, subject to a limit of
$3,000 in total expenses in connection with obtaining and maintaining control
over these domain names.  Tropicana Entertainment agrees to transfer to TLV the
domain names in the list attached hereto as Exhibit C. In the event that
Tropicana Entertainment ceases to maintain any of the domain names set forth in
Exhibit B and such domain names are released by the domain name registrar for
general registration (any such released domain name, a “Lapsed Domain Name”),
nothing in this Agreement shall preclude TLV from registering any such Lapsed
Domain Name. In the event that TLV registers any Lapsed Domain Name that falls
within the exclusive use rights of Tropicana Entertainment, TLV may only
warehouse such Lapsed Domain Name and shall not provide content under such
Lapsed Domain Name.  Tropicana Entertainment shall have the right to warehouse
additional domain names in the nature of those listed in Exhibit B if TLV
declines to register them at Tropicana Entertainment’s request.

 

6.             Enforcement:  If either Party becomes aware of a third party use
of the Mark TROPICANA, TROP, or a similar Mark in connection with the Services
(an “Infringing Use”) or of a third party use of the Mark TROPICANA, TROP, or a
similar Mark in connection with any goods, services or enterprises performed in
such a manner as is likely to dilute a Party’s rights in the TROPICANA, TROP, or
similar Marks (a “Diluting Use”), they will advise the other Party. If the
Infringing Use or Diluting Use is taking place primarily within the TLV
Territory, TLV will have the right, but not the obligation, to take action
against such an infringement or dilution at its sole cost and expense (and with
any recovery going solely to TLV). If the Infringing Use or Diluting Use is
taking place primarily outside the TLV Territory, then Tropicana Entertainment
will have the right, but not the obligation, to take action against the
Infringing Use or Diluting Use, at its sole cost and expense (and with any
recovery going solely to Tropicana Entertainment). If a Party declines, or
fails, to file suit against an Infringing Use or Diluting Use taking place
primarily within its territory, then the other Party may, at its option, take
action against such Infringing Use or Diluting Use. If one Party takes

 

6

--------------------------------------------------------------------------------


 

action against an Infringing Use or Diluting Use, then the other Party agrees to
be joined as a necessary party if required or to join as a co-plaintiff if
counsel for the initiating Party taking action advises it would be beneficial to
do so.  In that case, the Party initiating suit will bear all reasonable costs
and expenses (including reasonable attorneys’ fees) incurred by the other Party
in connection with being added to the lawsuit. However, should the joining Party
decide it wants to retain its own counsel in connection with the lawsuit, then
the joining Party will be solely responsible for its counsel’s costs and fees.

 

7.             Quality Performance and Cooperation: Each Party is aware of the
stylized format that the other Party uses in connection with TROPICANA. Each
Party agrees not to adopt any stylization that would be confusingly similar to
the other Party’s current stylization or other stylization that such Party may
adopt in the future. The Parties agree to perform all their Services under their
Marks to a high quality standard, and consistent with and not materially below
that presently performed at their respective locations. More generally, the
Parties will take such steps as may be reasonably necessary to avoid confusion
between the Parties, their Marks, and their businesses. In the event of any such
confusion, the Parties will cooperate with each other in good faith to rectify
the situation.

 

8.                                       Opposition / Litigation:

 

a.             Immediately upon the Effective Date (as defined below), the
Parties will jointly file (i) a stipulation of dismissal with prejudice of the
Nevada Action; (ii) a stipulation and order to vacate the SJ Order and the
Reconsideration Order; and (iii) a stipulation of dismissal with prejudice of
the Trademark Action, which stipulation will be joined by all plaintiffs in that
action. If the Court in the Nevada Action fails or refuses to vacate the SJ
Order and the Reconsideration Order, the Parties are nonetheless required to
proceed with the terms of this Agreement.

 

b.             Immediately upon the Effective Date, Tropicana Entertainment will
file a notice of withdrawal with prejudice of the Rejection Motion, and will
serve a copy of such notice of withdrawal on counsel for TLV.

 

c.             Immediately upon the Effective Date, Tropicana Las Vegas will (i)
file an amendment to the Supplement To Schedules Of Assets And Liabilities Of
Liquidating LandCo Debtor Tropicana Enterprises; Supplement To Schedules Of
Assets And Liabilities Of Liquidating LandCo Debtor Tropicana Development
Company, LLC; Supplement To Schedules Of Assets And Liabilities Of Liquidating
LandCo Debtor Tropicana Real Estate Company, LLC; and Supplement To Schedules Of
Assets And Liabilities Of Liquidating LandCo Debtor Hotel Ramada Of Nevada LLC
(collectively, the “Amended Schedules”) filed as docket numbers 2573, 2574,
2575, and 2576 in the Bankruptcy Cases, reflecting the terms of this Agreement.

 

d.             Immediately upon the Effective Date, TLV will file (i) a
voluntary dismissal with prejudice of Opposition No. 91193816 currently pending
before

 

7

--------------------------------------------------------------------------------


 

the Trademark Trial and Appeal Board, and will serve a copy of such dismissal on
counsel for Tropicana Entertainment; and (ii) Tropicana Entertainment will
withdraw Intent to Use Applications Numbers 77/759,102 and 77/759,101 for the
Mark THE TROP LAS VEGAS EST. 1957 (and design) filed on June 13, 2009 with the
USPTO.

 

e.             Immediately upon the Effective Date, Tropicana Atlantic City
Corp. will file a notice of withdrawal with prejudice of proofs of claim as
listed below against Tropicana Enterprises, Tropicana Development Company, LLC,
Adamar of Nevada Corporation, Tropicana Real Estate Company LLC, Hotel Ramada of
Nevada Corporation, Tropicana Las Vegas Resort and Casino, LLC and Tropicana Las
Vegas Holdings, LLC:

 

i.              Tropicana Atlantic City Corp., as transferee from Adamar of New
Jersey, Inc. (n/k/a Adamar of NJ In Liquidation, LLC), pursuant to the Notice Of
Transfer Of Claims Other Than For Security, filed as docket number 3180 in the
Bankruptcy Cases, Claim Nos. 2208, 2209, 2226, 2237, 2247, 2278 and 2288; and

 

ii.             Tropicana Atlantic City Corp., as transferee from Manchester
Mall, Inc. (n/k/a Adamar of NJ In Liquidation, LLC), pursuant to the Notice Of
Transfer Of Claims Other Than For Security, filed as docket number 3179 in the
Bankruptcy Cases, Claim Nos. 2186, 2188, 2192, 2210, 2231, 2235 and 2236.

 

9.             Mutual Releases: Subject to the terms and conditions of this
Agreement, each Party, as of the Effective Date, knowingly, voluntarily,
irrevocably, unconditionally and forever releases, remises, acquits, and
discharges the other Party, its subsidiaries, its affiliates, and each of their
directors, officers, representatives, employees, professionals, agents, assigns
and successors in interest, from any and all claims, causes of action, suits,
debts, obligations, liabilities, demands, losses, costs and expenses (including
professional fees and expenses) of any and every kind, character, nature and
description whatsoever, whether in law or equity, filed or unfiled, known or
unknown, asserted or unasserted, express or implied, foreseen or unforeseen,
suspected or unsuspected, liquidated or unliquidated, and/or fixed or
contingent, in connection with, arising out of, or relating to the trademarks,
trade names or disputes respecting web domain names that arose or could have
been raised prior to the date of this Agreement, including but not limited to
any such claims that were raised or could have been raised in the actions and
pleadings identified in Section 8 of this Agreement (collectively, the “Released
Claims”). For the avoidance of doubt, notwithstanding anything herein contained,
(a) Tropicana Entertainment does not release and reserves and preserves, inter
alia, any and all:  (i) of its Unresolved Claims (as defined in that certain
Agreement dated as of July 1, 2009 by and between the Liquidating LandCo Debtors
and the OpCo Debtors) that are not Released Claims and the claims asserted in
the “OpCo Intercompany Claims Statement” transmitted to TLV on August 14, 2009
that are not Released Claims, and (ii) claims arising from and after June 30,
2009 that are not in connection with, do not arise out of, and do not relate to
the trademarks, trade names, or disputes respecting web domain names, and TLV
reserves

 

8

--------------------------------------------------------------------------------


 

and preserves all rights, defenses, and counterclaims related thereto; and
(b) TLV does not release and reserves and preserves, inter alia, any and all: 
(i) of its Unresolved Claims that are not Released Claims, and (ii) claims
arising from and after March 8, 2010 that are not in connection with, do not
arise out of, and do not relate to the trademarks, trade names, or disputes
respecting web domain names, and Tropicana Entertainment reserves and preserves
all rights, defenses, and counterclaims related thereto.

 

10.           Successors and Assigns:  This Agreement is binding upon and inures
solely to the benefit of each of the Parties and their respective affiliates,
successors and/or assigns. Nothing in this Agreement, whether express or
implied, is intended to or shall confer upon any other person or entity any
right, benefit or remedy of any kind or nature whatsoever under or by reason of
this Agreement.  Each Party’s rights under this Agreement will be freely
assignable by such Party (including by merger or operation of law), provided
that such transfer will not relieve the transferring Party of its obligations
hereunder, unless the transferring Party obtains the prior written consent of
the non-transferring Party, which consent will not be unreasonably withheld. 
This Agreement will be in full force and effect for as long as either Party has
not legally abandoned its Marks by having ceased reasonable commercial use of
all TROPICANA, TROP or variant trademarks and service marks for three years with
no objective intent to resume use within a one-year period thereafter. Upon
request of the non-abandoning Party, the abandoning Party will immediately
assign all applications and registrations in its TROPICANA, TROP or variant
trademarks and service marks, including any residual goodwill, to the
non-abandoning Party, with assignment documentation to be prepared by the
non-abandoning Party at its expense, and with government filing fees to be the
responsibility of the non-abandoning Party.

 

11.           Disputes:  All disputes arising under or relating to this
Agreement, including disputes under Section 7 of this Agreement, will be settled
by arbitration conducted by JAMS.  The Parties agree that either is entitled to
invoke JAMS’ multi-judge panel appellate procedure. For any cause of action
arising under or relating to this Agreement initiated by Tropicana
Entertainment, the arbitration will be conducted in Las Vegas, Nevada. For any
cause of action arising under or relating to this Agreement initiated by TLV,
the arbitration will be conducted in Atlantic City, New Jersey.  The Parties
agree that any breach of this Agreement by either Party may cause irreparable
harm which could not be adequately compensated by money damages, and that the
non-breaching Party shall be entitled to equitable relief, injunctive relief
and/or specific performance in the event of such breach, among other remedies.

 

12.           Effective Date:  This Agreement shall not become effective and
enforceable until the first business day on which each of the following has
occurred (the “Effective Date”):  (a) all of the signatories have executed this
Agreement where indicated below (the date on which this subdivision (a) is
satisfied, the “Execution Date”); (b) the Bankruptcy Court has entered an order
pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure approving
this Agreement (the “Approval

 

9

--------------------------------------------------------------------------------


 

Order”); and (c) the Approval Order has become a Final Order(5); provided,
however, that the following sentence of this Agreement shall be effective and
enforceable on the Execution Date.  Within 10 days after the Execution Date, the
Parties shall file and prosecute in good faith the joint motion (attached hereto
as Exhibit D) seeking entry of the Approval Order (attached hereto as Exhibit E)
with the Bankruptcy Court. Notwithstanding anything contained herein, this
Agreement shall be null and void unless the Effective Date occurs on or prior to
the date that is 270 days from the entry of the Approval Order, or such later
date consented to by the Parties (which consent shall not be unreasonably
withheld or delayed) (the “Outside Date”); provided, however, that this
Agreement shall not be rendered null and void in the event that any Party’s
failure to fulfill any of its obligations under this Agreement was the direct or
indirect cause of, or otherwise resulted in, the failure of the Effective Date
to occur on or before the Outside Date. The Parties agree to, in consultation
with the other Parties, (i) in the event that the Approval Order or any order or
decision regarding it is appealed, move or otherwise seek to expedite, and to
expedite, any appeal to the fastest timetable acceptable to the court presiding
over the appeal, and (ii) each use its best efforts to avoid or eliminate each
and every impediment to and/or cause for delay of the Effective Date so as to
enable the Effective Date to occur as soon as practicable (and in any event no
later than the Outside Date), including, but not limited to, filing, contesting,
resisting, or appealing any litigation, appeal, decision or opinion, motion, or
other pleading, filing or request before any court, tribunal, or other
adjudicative body.

 

13.           Consideration. Each Party acknowledges and agrees that, to the
extent this Agreement is adjudicated by a court of competent jurisdiction to
include a transfer, conveyance, or grant of rights (executory or otherwise),
(i) this Agreement is entered into for good, valuable and sufficient
consideration without any intent to hinder, delay, or defraud any Party’s
creditors, (ii) that such consideration has been received, and (iii) that such
consideration is fair and of a reasonably equivalent value to the releases and
other benefits received by such Party under this Agreement, and therefore, this
Agreement does not constitute an actual or constructive fraudulent transfer,
conveyance or obligation under state law or the Bankruptcy Code.

 

14.           No Admission of Wrongdoing. Each of the Parties acknowledges and
agrees that this Agreement and the consideration given hereunder have been given
and received purely on a compromise of disputed claims basis because of the
Parties’ desire to avoid the expense and burden of litigation, and it is not to
be construed as an admission by any of the Parties of any liability, nor shall
it be construed or used as an admission of any act, omission or fact whatsoever,
except as expressly set forth in this Agreement. The Parties specifically deny
liability for any and all of the Parties’ Released Claims under Section 9 of
this Agreement.

 

--------------------------------------------------------------------------------

(5) The term “Final Order” means an order or judgment of the Bankruptcy Court or
other court of competent jurisdiction, which has not been reversed, stayed,
modified, or amended, and as to which the time to appeal or seek certiorari has
expired and no appeal or petition for certiorari has been timely taken, or as to
which any appeal that has been taken or any petition for certiorari that has
been or may be filed has been resolved by the highest court to which the order
or judgment was appealed or from which certiorari was sought.

 

10

--------------------------------------------------------------------------------


 

15.           Negotiated Transaction. The Parties consider all the provisions of
this Agreement to have been negotiated in good faith and at arms’-length between
the Parties. Consequently, this Agreement shall be considered as having been
drafted by all Parties and shall not be construed or interpreted against any
Party, but shall be construed and interpreted in accordance with the fair import
of its terms and provisions. Drafts of this Agreement, the term sheets predating
this Agreement (and the final agreed-upon term sheet predating this Agreement)
and modifications reflected in such drafts (including, as to each,
communications with respect thereto) shall not be utilized in any manner,
dispute, or proceeding, including as evidence of any of the Parties’ intent or
the interpretation of this Agreement.

 

16.           No Representations. Each of the Parties warrants that except as
expressly set forth herein, no representations of any kind or character, whether
express or implied, have been made to it or its agents, representatives,
employees or attorneys, or any other person, to induce it to execute this
Agreement. Each of the Parties hereby acknowledges that it has had an adequate
opportunity to have this Agreement reviewed by its attorneys, that the contents
of this Agreement have been explained to it by counsel to the extent it desires,
and that it understands the contents of this Agreement in full.

 

17.           Ownership of Released Claims.

 

a.             TLV, on behalf of itself and its agents, representatives,
affiliated entities, successors and permitted assigns, represents and agrees
that it has not heretofore assigned or transferred any of the Released Claims
under Section 9 of this Agreement, or any portion thereof or interest therein.
TLV agrees to indemnify, defend, and hold harmless Tropicana Entertainment
against any and every claim, cause of action, demand, suit, damage or other
charge of liability of any kind, at law, in equity or in arbitration or any
other proceeding, of any kind or nature whatsoever (a “Claim”) based on, arising
out of, or connected with any such transfers or assignments of any such Released
Claims, or any portion thereof or interest therein.

 

b.             Tropicana Entertainment, on behalf of itself and its agents,
representatives, affiliated entities, successors and permitted assigns,
represents and agrees that it has not heretofore assigned or transferred any of
the Released Claims under Section 9 of this Agreement, or any portion thereof or
interest therein. Tropicana Entertainment agrees to indemnify, defend, and hold
harmless TLV against any Claim based on, arising out of, or connected with any
such transfers or assignment of any such Released Claims, or any portion thereof
or interest therein.

 

18.           Choice of Law. To the extent that state law is applicable, this
Agreement shall be interpreted under the applicable procedural and substantive
laws of the State of Delaware existing at any time on or prior to the Effective
Date. The language of all parts of this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the Parties.

 

11

--------------------------------------------------------------------------------


 

19.           Fully Integrated Agreement.

 

a.             This Agreement is a fully integrated agreement, and it is the
intention of the Parties that this Agreement sets forth the entire agreement
between the Parties hereto relating to the TROPICANA and TROP Marks, any
variation thereof, or any other subject matters hereof. The Parties’ legal and
equitable interests in the TROPICANA and TROP Marks, or any variation thereof,
is limited as set forth herein.

 

b.             This Agreement amends, restates, and fully supersedes any and all
prior negotiations, agreements and/or understandings between the Parties hereto,
whether oral or written, relating to the TROPICANA and/or TROP Marks, any
variation thereof, or any other subject matter hereof. Each Party agrees that,
except for the express representations and warranties contained in this
Agreement, none of the Parties makes any other representations or warranties,
and each hereby disclaims any other representations and warranties made by
itself or any of its representatives or agents with respect to this Agreement.

 

c.             This Agreement may not be amended, altered, supplemented,
vacated, varied or modified in any way except by a written instrument duly
executed by all Parties.

 

20.           Non-Dischargeability. Each Party understands and agrees that, to
the fullest extent allowed by law, this Agreement and the liabilities and
obligations hereunder are not intended to be, and shall not be, dischargeable,
avoidable, modified, compromised, rejected, or discounted under the provisions
of the Bankruptcy Code, and shall survive any bankruptcy unaltered and in full
force and effect.

 

21.           Notices. Any notice contemplated or required by this Agreement (a
“Notice”) shall be in writing and shall be delivered to the Parties by hand or
by overnight delivery service (e.g., FedEx, DHL) to the address for each Party
set forth herein. All notices shall be effective upon delivery.

 

Tropicana Entertainment: 3930 Howard Hughes Parkway, Fourth Floor, Las Vegas, NV
89169 (fax: (702) 589-3805), Attn: General Counsel.

 

TLV: 3801 Las Vegas Boulevard South, Las Vegas, NV 89109 (fax: (702) 739-2584),
Attn: General Counsel.

 

22.           Miscellaneous.

 

a.             To the extent any affiliate of any Party (including the correct
entity corresponding to any misnamed Party, such as Hotel Ramada of
Nevada, Inc.) with alleged rights or claims relating to this Agreement or the
subject matter hereof, either now existing or later formed, is not a signatory
to this Agreement, such Party agrees to the full extent of its ability to cause
such affiliate to execute a signature page to this Agreement and act in
compliance with its terms.

 

12

--------------------------------------------------------------------------------


 

b.             The Parties agree that this Agreement does not constitute a
license agreement.

 

c.             The Parties agree that this Agreement does not constitute an
executory contract for purposes of the Bankruptcy Code, and shall not be subject
to assumption, assignment or rejection under, or pursuant to Section 365 of the
Bankruptcy Code.

 

d.             Should any provision of this Agreement be declared or determined
by any court or judicial body to be illegal or invalid, the validity of the
remaining parts, terms or provisions of this Agreement shall not be affected
thereby and any illegal or invalid part, term or provision shall be deemed not
to be part of this Agreement. Upon such declaration or determination, the
Parties shall negotiate in good faith to modify this Agreement so as to
effectuate the original intent of the Parties as closely as possible to the end
that their original intent is fulfilled to the extent possible.

 

e.             Each person who executes this Agreement represents that he or she
is duly authorized to execute this Agreement on behalf of, and to bind, the
Party for whom they execute this Agreement.

 

f.              Each Party represents and warrants that it has the right, power,
legal capacity, and authority to enter into and perform its obligations set
forth in this Agreement, and that further approval or consent of any entity,
person, board of directors, member, manager, partner or trustee is not necessary
to enter into and perform such obligations.

 

g.             The titles of the various Sections of this Agreement are intended
solely for convenience or reference, and are not intended and shall not be
deemed for any purpose whatsoever to modify, explain or place any construction
upon any of the provisions of this Agreement and shall not affect the meaning or
interpretation of this Agreement.

 

h.             Each Party shall bear its own attorneys’ fees and costs incurred
in connection with the Released Claims and in the negotiation and drafting of
this Agreement.

 

i.              This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile or other electronic transmission, and signatures on a facsimile or
other electronic copy hereof shall be deemed authorized original signatures.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed on its behalf by its officers or other duly-authorized representatives.

 

TROPICANA LAS VEGAS ENTITIES:

 

TROPICANA LAS VEGAS, INC.

 

 

 

By:

 

 

 

Its:

 

 

 

 

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

 

 

By:

 

 

 

Its:

 

 

 

 

TROPICANA LAS VEGAS INTERMEDIATE HOLDINGS INC.

By:

 

 

 

Its:

 

 

 

 

LIQUIDATING LANDCO DEBTORS:

 

 

 

ADAMAR OF NEVADA CORPORATION

 

By:

 

 

 

Its:

 

 

 

 

HOTEL RAMADA OF NEVADA, LLC f/k/a HOTEL RAMADA OF NEVADA CORPORATION (a/k/a
HOTEL RAMADA OF NEVADA INC.)

By:

 

 

 

Its:

 

 

 

 

TROPICANA DEVELOPMENT COMPANY, LLC

 

By:

 

 

 

Its:

 

 

 

 

TROPICANA ENTERPRISES

 

By:

 

 

 

Its:

 

 

 

 

TROPICANA LAS VEGAS HOLDINGS, LLC

 

By:

 

 

 

Its:

 

 

 

 

TROPICANA LAS VEGAS RESORT AND CASINO, LLC

 

By:

 

 

 

Its:

 

 

 

14

--------------------------------------------------------------------------------


 

TROPICANA REAL ESTATE COMPANY, LLC

 

By:

 

 

 

Its:

 

 

 

 

OPCO RELATED ENTITIES:

 

 

 

TROPICANA ENTERTAINMENT INC.

 

By:

 

 

 

Its:

 

 

 

 

NEW TROPICANA HOLDINGS, INC.

 

By:

 

 

 

Its:

 

 

 

 

TROPICANA ATLANTIC CITY CORP.

 

By:

 

 

 

Its:

 

 

 

 

TROPICANA AC SUB CORP.

 

By:

 

 

 

Its:

 

 

 

 

NEW TROPICANA OPCO, INC.

 

By:

 

 

 

Its:

 

 

 

 

AZTAR RIVERBOAT HOLDING COMPANY, LLC

 

By:

 

 

 

Its:

 

 

 

 

AZTAR INDIANA GAMING COMPANY, LLC

 

By:

 

 

 

Its:

 

 

 

 

CATFISH QUEEN PARTNERSHIP IN COMMENDAM

 

By:

 

 

 

Its:

 

 

 

 

NEW JAZZ ENTERPRISES, LLC

 

By:

 

 

 

Its:

 

 

 

 

CENTROPLEX CENTRE CONVENTION HOTEL LLC

 

By:

 

 

 

Its:

 

 

 

15

--------------------------------------------------------------------------------


 

NEW ST. LOUIS RIVERBOAT, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

CP ST. LOUIS CASINO, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

CP ST. LOUIS ACQUISITION, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

TAHOE HORIZON, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

COLUMBIA PROPERTIES TAHOE, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

CP LAUGHLIN REALTY, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

COLUMBIA PROPERTIES LAUGHLIN, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

COLUMBIA PROPERTIES VICKSBURG, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

JMBS CASINO, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

GREENVILLE RIVERBOAT, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

TROPICANA EXPRESS, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

16

--------------------------------------------------------------------------------


 

OPCO DEBTORS:

 

 

 

 

 

 

 

ADAMAR GARAGE CORPORATION

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

ARGOSY OF LOUISIANA, INC.

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

ATLANTIC-DEAUVILLE INC.

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

AZTAR CORPORATION

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

AZTAR DEVELOPMENT CORPORATION

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

AZTAR INDIANA GAMING COMPANY, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

AZTAR INDIANA GAMING CORPORATON

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

AZTAR MISSOURI GAMING CORPORATION

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

AZTAR RIVERBOAT HOLDING COMPANY, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

CATFISH QUEEN PARTNERSHIP IN COMMENDAM

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

CENTROPLEX CENTRE CONVENTION HOTEL, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

17

--------------------------------------------------------------------------------


 

COLUMBIA PROPERTIES LAUGHLIN, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

COLUMBIA PROPERTIES TAHOE, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

COLUMBIA PROPERTIES VICKSBURG, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

CP BATON ROUGE CASINO, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

CP LAUGHLIN REALTY, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

JAZZ ENTERPRISES, INC.

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

JMBS CASINO LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

RAMADA NEW JERSEY HOLDINGS CORPORATION

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

RAMADA NEW JERSEY, INC.

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

ST. LOUIS RIVERBOAT ENTERTAINMENT, INC.

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

TAHOE HORIZON, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

18

--------------------------------------------------------------------------------


 

TROPICANA ENTERTAINMENT HOLDINGS, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

TROPICANA ENTERTAINMENT INTERMEDIATE HOLDINGS, LLC

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

TROPICANA ENTERTAINMENT, LLC

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

TROPICANA EXPRESS, INC.

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

TROPICANA FINANCE CORP.

 

 

By:

 

 

 

 

Its:

 

 

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A to Settlement Agreement

 

Domain Name

arubatropicana.com

arubatropicana.net

arubatropicana.org

insidetropicana.com

mytropicanaaruba.com

newtropicanaaruba.com

thetropicanaaruba.com

thetropicanaaruba.net

thetropicanaaruba.org

thetropicanaarubacasino.com

thetropicanaarubacasino.net

thetropicanaarubacasino.org

thetropicanaresortaruba.com

thetropicanaresortaruba.net

thetropicanaresortaruba.org

tropadvantage.biz

tropadvantage.com

tropadvantage.info

tropadvantage.net

troparuba.com

troparuba.net

troparuba.org

tropaw.com

tropaw.net

tropaw.org

tropbachelor.com

tropbachelorette.com

tropbatonrouge.com

tropbatonrouge.mobi

tropbatonrouge.net

tropcasinobr.com

tropcasinobr.mobi

tropcasinobr.net

tropcasinohotelbatonrouge.com

tropcasinohotelbatonrouge.mobi

tropcasinohotelbatonrouge.net

tropcasinos.com

tropentertainment.com

tropevansville.com

tropgreenville.com

trophotelbatonrouge.com

trophotelbatonrouge.mobi

trophotelbatonrouge.net

trophotels.com

tropicana.net

tropicanaamelia.com

tropicanaaruba.com

tropicanaaruba.net

tropicanaaruba.org

tropicanaarubablog.com

tropicanaarubacasino.com

 

1

--------------------------------------------------------------------------------


 

Exhibit A to Settlement Agreement

 

tropicanaarubacasino.net

tropicanaarubacasino.org

tropicanaarubacasinohotel.com

tropicanaarubacasinohotel.net

tropicanaarubacasinohotel.org

tropicanaarubacasio.com

tropicanaarubacasio.net

tropicanaarubacasio.org

tropicanaarubacassino.com

tropicanaarubacassino.net

tropicanaarubacassino.org

tropicanaarubahotel.com

tropicanaarubahotel.net

tropicanaarubahotel.org

tropicanaarubaresort.com

tropicanaarubaresort.net

tropicanaarubaresort.org

tropicanaarubastore.com

tropicanabatonrouge.com

tropicanabatonrouge.mobi

tropicanabatonrouge.net

tropicanabelle.com

tropicanacasino.info

tropicanacasinoandresort.net

tropicanacasinoandresorts.com

tropicanacasinobatonrouge.com

tropicanacasinobatonrouge.mobi

tropicanacasinobatonrouge.net

tropicanacasinohotelresort.com

tropicanacasinohotelresorts.com

tropicanacasino.com

tropicanacasinos.com

tropicanacasinosandresorts.com

tropicanacorp.com

tropicanacorp.net

tropicanaent.com

tropicanaentertainment.com

tropicanaentertainment.net

tropicanaevansville.com

tropicanaexp.com

tropicanaexpresscasino.com

tropicanaexpresshotel.com

tropicanaexpressresort.com

tropicanagaming.com

tropicanagetaways.com

tropicanagreenville.com

tropicanahotelandcasino.net

tropicanahotelaruba.com

tropicanahotelaruba.net

tropicanahotelaruba.org

tropicanahotelbatonrouge.com

tropicanahotelbatonrouge.mobi

 

2

--------------------------------------------------------------------------------


 

Exhibit A to Settlement Agreement

 

tropicanahotelbatonrouge.net

tropicanahotelbr.com

tropicanahotelbr.mobi

tropicanahotelbr.net

tropicanahotelcasino.com

tropicanahotelcasinoresort.com

tropicanahotelcasinoresorts.com

tropicanalaketahoe.com

tropicanalaughlincasino.com

tropicanalouisiana.com

tropicanamediasite.com

tropicanams.com

tropicananightlife.com

tropicanaresortaruba.com

tropicanaresortaruba.net

tropicanaresortaruba.org

tropicanasales.com

tropicanaspecials.com

tropicanatahoe.com

tropicanavicksburg.com

tropicanaworldwide.com

tropicanax.com

tropicanaxpress.com

tropindy.com

tropjobs.com

troplaketahoe.com

troplaughlin.com

troplive.net

tropliveradio.com

tropliveradio.net

troplouisiana.com

tropocanaaruba.com

tropocanaaruba.net

tropocanaaruba.org

tropocanaarubacasino.com

tropocanaarubacasino.net

tropocanaarubacasino.org

tropocanacasinoaruba.com

tropocanacasinoaruba.net

tropocanacasinoaruba.org

tropresorts.com

troptahoe.com

tropvicksburg.com

tropxplayers.com

wwwtropicanaaruba.com

wwwtropicanaaruba.net

wwwtropicanaaruba.org

 

3

--------------------------------------------------------------------------------


 

Exhibit B to Settlement Agreement

 

tropscams.com

tropscams.net

tropicanascams.com

tropicanascams.net

tropscam.net

tropicanascam.net

tropicanareviews.com

tropicanareviews.net

tropicanahotelreviews.com

tropicanahotelreviews.net

tropicanareview.com

tropicanareview.net

tropicanahotelreview.com

tropicanahotelreview.net

tropicanahotelsucks.com

tropicanahotelsucks.net

trophotelsucks.com

trophotelsucks.net

tropcasinosucks.com

tropcasinosucks.net

tropicanacasinosucks.com

tropicanacasinosucks.net

tropicanasucks.net

tropicanacasinoreviews.com

tropicanacasinoreviews.net

tropicanacasinoreview.com

tropicanacasinoreview.net

tropicanacasinoscam.com

tropicanacasinoscam.net

ihatetropicanacasino.com

ihatetropicanacasino.net

ihatetropicanahotel.com

ihatetropicanahotel.net

ihatetropicana.net

tropicanacomplaints.com

tropicanacomplaints.net

trophotelcomplaints.com

trophotelcomplaints.net

tropcasinocomplaints.com

tropcasinocomplaints.net

 

--------------------------------------------------------------------------------


 

Exhibit C to Settlement Agreement

 

tropicanalasvegashotels.com

tropicanalv.com

tropicanalv.org

tropicanalvmediasite.com

tropicanalvsales.com

troplasvegas.com

 

--------------------------------------------------------------------------------


 

Exhibit D

 

--------------------------------------------------------------------------------


 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

)

 

 

In re:

)

 

Chapter 11

 

)

 

 

TROPICANA ENTERTAINMENT, LLC, et al.,

)

 

Case No. 08-10856 (KJC)

 

)

 

 

 

Reorganized Debtors.

)

 

Jointly Administered

 

)

 

 

 

)

 

Hearing Date: [[ ]], 2011 at [[ ]].m. (ET)

 

)

 

Objection Deadline: [[ ]], 2011 at [[ ]].m. (ET)

 

MOTION OF THE OPCO DEBTORS, THE OPCO-RELATED ENTITIES,

THE LIQUIDATING LANDCO DEBTORS AND THE TROPICANA LAS

VEGAS ENTITIES FOR ENTRY OF AN ORDER APPROVING THE

TRADEMARK SETTLEMENT AGREEMENT BY AND BETWEEN THEM

 

The Parties (as defined below) hereby move (the “Motion”) this Court pursuant to
Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)
for entry of an order, substantially in the form attached hereto as Exhibit A,
approving that certain Settlement Agreement dated as of August [[   ]], 2011, by
and between the OpCo Debtors(1) and the OpCo-Related Entities(2) (together,
“Tropicana Entertainment”), on the one hand, and the Liquidating

 

--------------------------------------------------------------------------------

(1)     The “OpCo Debtors” are: Adamar Garage Corporation, Argosy of
Louisiana, Inc., Atlantic-Deauville Inc., Aztar Corporation, Aztar Development
Corporation, Aztar Indiana Gaming Company, LLC, Aztar Indiana Gaming
Corporation, Aztar Missouri Gaming Corporation, Aztar Riverboat Holding Company,
LLC, Catfish Queen Partnership in Commendam, Centroplex Centre Convention Hotel,
LLC, Columbia Properties Laughlin, LLC, Columbia Properties Tahoe, LLC, Columbia
Properties Vicksburg, LLC, CP Baton Rouge Casino, LLC, CP Laughlin Realty, LLC,
Jazz Enterprises, Inc., JMBS Casino LLC, Ramada New Jersey Holdings Corporation,
Ramada New Jersey, Inc., St. Louis Riverboat Entertainment, Inc., Tahoe Horizon,
LLC, Tropicana Entertainment Holdings, LLC, Tropicana Entertainment Intermediate
Holdings, LLC, Tropicana Entertainment, LLC, Tropicana Express, Inc., and
Tropicana Finance Corp.

 

(2)     The “OpCo-Related Entities” are: Tropicana Entertainment Inc., New
Tropicana Holdings, Inc., Tropicana Atlantic City Corp., Tropicana AC Sub Corp.,
New Tropicana OpCo, Inc., Aztar Riverboat Holding Company, LLC, Aztar Indiana
Gaming Company, LLC, Catfish Queen Partnership in Commendam, New Jazz
Enterprises, LLC, Centroplex Centre Convention Hotel, LLC, New St. Louis
Riverboat, LLC, CP St. Louis Casino, LLC, CP St. Louis Acquisition, LLC, Tahoe
Horizon, LLC, Columbia Properties Tahoe, LLC, CP Laughlin Realty, LLC, Columbia
Properties Laughlin, LLC, Columbia Properties Vicksburg, LLC, JMBS Casino, LLC,
Greenville Riverboat, LLC, and Tropicana Express, LLC.

 

--------------------------------------------------------------------------------


 

LandCo Debtors(3) and the Tropicana Las Vegas Entities(4) (together, “TLV,” and
collectively with Tropicana Entertainment, the “Parties”), on the other hand, a
copy of which is attached as Exhibit 1 to the proposed order (the “Settlement
Agreement”), and in support of the Motion, respectfully state as follows:

 

PRELIMINARY STATEMENT

 

For over two years, and at considerable expense, the Parties have litigated over
their rights to ownership and/or use of the TROPICANA and/or TROP trademarks —
under which trademarks each operates one or more hotels and casinos, including
the Tropicana Las Vegas, the Tropicana Atlantic City and the Tropicana Laughlin
(each as defined below). Having now reached an agreement on the ownership and
use issues, the Parties seek this Court’s approval of the Settlement Agreement,
which approval would resolve numerous pending matters before this Court and the
District Court (state) in Nevada and provides for the mutual release of all
claims by and between the Parties related to the trademarks (and certain other
related matters).

 

While the Parties remain confident in their respective claims of exclusive
ownership of and right to use the subject trademarks, they recognize the
inherent risk, cost and delay of continuing to litigate over those rights.
Approval of the Settlement Agreement removes that risk, cost, and delay and,
among other things, provides the Parties with exclusive ownership of and right
to use the subject trademarks in the geographic regions where they currently
operate. As such, each of the Parties, in its respective business judgment, has
determined to enter into the

 

--------------------------------------------------------------------------------

(3)     The “Liquidating LandCo Debtors,” successors to the LandCo Debtors (as
defined in the LandCo Plan (as defined below)), are: Adamar of Nevada
Corporation, Hotel Ramada of Nevada, LLC f/k/a Hotel Ramada of Nevada
Corporation (a/k/a Hotel Ramada of Nevada Inc.), Tropicana Development Company,
LLC, Tropicana Enterprises, Tropicana Las Vegas Holdings, LLC, Tropicana Las
Vegas Resort and Casino, LLC, and Tropicana Real Estate Company, LLC.

 

(4)     The “Tropicana Las Vegas Entities” are: Tropicana Las Vegas, Inc.,
Tropicana Las Vegas Hotel and Casino, Inc., and Tropicana Las Vegas Intermediate
Holdings Inc.

 

2

--------------------------------------------------------------------------------


 

Settlement Agreement instead of continuing to pursue litigation, and believes
that the Settlement Agreement is fair and reasonable and in the best interests
of each of the debtor-Party’s respective estates and creditors.

 

JURISDICTION AND VENUE

 

1.       The Court has jurisdiction to consider this matter pursuant to 28
U.S.C. §§ 157 and 1334, Paragraph 147 of the OpCo Confirmation Order (as defined
below), Paragraph 148 of the LandCo Confirmation Order (as defined below),
Article XII of the OpCo Plan (as defined below) and Article XII of the LandCo
Plan. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

 

2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

 

3.       The basis for the relief requested herein is Bankruptcy Rule 9019(a).

 

BACKGROUND

 

A.      Plans of Reorganization and Tropicana Atlantic City Purchase

 

4.       On May 5, 2008, each of the OpCo Debtors and the LandCo Debtors filed a
voluntary petition in this Court for relief under Chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”).

 

5.       On May 5, 2009, the Court entered an Order (the “LandCo Confirmation
Order,” Docket No. 2002) confirming the First Amended Joint Plan of
Reorganization of Tropicana Las Vegas Holdings, LLC and Certain of its Debtor
Affiliates Under Chapter 11 of the Bankruptcy Code (the “LandCo Plan,” Docket
No. 1994). On July 1, 2009, the LandCo Plan went effective and the Liquidating
LandCo Debtors emerged from Chapter 11 as a reorganized business, with Tropicana
Las Vegas, Inc. owning the Tropicana Las Vegas Hotel and Casino in Las Vegas,
Nevada (the “Tropicana Las Vegas”). (Docket No. 2203).

 

3

--------------------------------------------------------------------------------


 

6.       On May 5, 2009, the Court entered an Order (the “OpCo Confirmation
Order,” Docket No. 2001) confirming the First Amended Joint Plan of
Reorganization of Tropicana Entertainment, LLC and Certain of its Debtor
Affiliates Under Chapter 11 of the Bankruptcy Code (as subsequently modified,
the “OpCo Plan,” Docket No. 2545).

 

7.       On April 29, 2009, Adamar of New Jersey, Inc. and Manchester Mall, Inc.
(n/k/a Adamar of NJ In Liquidation, LLC), former owners of the Tropicana
Atlantic City Resort and Casino in Atlantic City, New Jersey (the “Tropicana
Atlantic City”), filed voluntary petitions for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of New
Jersey, which proceedings are encaptioned In re Adamar of NJ In Liquidation,
LLC, Case No. 09-20711 (Bankr. D.N.J.) (JHW) (Jointly Administered).

 

8.       On November 4, 2009, this Court entered an Order approving that certain
Amended and Restated Purchase Agreement dated as of November 20, 2009(5) (the
“APA”), as well as immaterial modifications to the OpCo Plan, which Order
permitted Reorganized OpCo Debtor Tropicana Entertainment Inc. (through its
designee Tropicana Atlantic City Corp.) and Tropicana AC Sub Corp. to purchase
the Tropicana Atlantic City pursuant to Section 363(f) of the Bankruptcy Code.
(Docket No. 2549).

 

9.       On March 8, 2010, the OpCo Plan went effective and the OpCo Debtors
emerged from Chapter 11 as a reorganized enterprise owning several casinos,
including the Tropicana Laughlin Hotel & Casino in Laughlin, Nevada (the
“Tropicana Laughlin”). (Docket No. 2794).

--------------------------------------------------------------------------------

(5)     A similar order approving the APA was entered in the New Jersey
bankruptcy cases on November 4, 2009.

 

4

--------------------------------------------------------------------------------


 

10.     Also on March 8, 2010, the APA closed and the Tropicana Atlantic City
came into the ownership of Tropicana Atlantic City Corp. and Tropicana AC Sub
Corp., subsidiaries of Tropicana Entertainment Inc.

 

B.      Trademark Disputes

 

11.     On July 20, 2009, Tropicana Las Vegas, Inc. and Hotel Ramada of Nevada,
LLC f/k/a Hotel Ramada of Nevada Corporation (a/k/a Hotel Ramada of Nevada Inc.)
filed a complaint against Tropicana Entertainment, LLC and Aztar Corporation
seeking a declaratory judgment that TLV had the right to operate the Tropicana
Las Vegas under the TROPICANA trademark without any interference by or payment
to Tropicana Entertainment, which proceeding is encaptioned Tropicana Las
Vegas, Inc. v. Aztar Corporation, Case No. A595469 (D. Ct. Clark County, Nev.)
(the “Nevada Action”). (Docket No. 2230, Exhibit A).(6)

 

12.     On August 10, 2009, OpCo Debtors Tropicana Entertainment, LLC and Aztar
Corporation filed an answer and counterclaim asserting that TLV’s use of the
TROPICANA trademark infringes upon Tropicana Entertainment’s exclusive rights in
that trademark. Cross-motions for summary judgment were subsequently filed in
the Nevada Action, with each side arguing that they held exclusive ownership and
use rights in the TROPICANA trademark. On June 10, 2010, the Nevada court
entered its order denying the parties’ cross-motions for summary judgment, but
entering findings of fact and conclusions of law. No trial date has been set in
the Nevada Action.

 

13.     On May 7, 2010, certain of the OpCo-Related Entities filed the Motion of
the Reorganized OpCo Debtors for Entry of an Order Authorizing (i) the Rejection
of any and all

 

--------------------------------------------------------------------------------

(6)     The Nevada Action proceeded pursuant to this Court’s Order annulling the
automatic stay. (Docket No. 2357).

 

5

--------------------------------------------------------------------------------


 

Executory Contracts and Unexpired Leases Involving Intellectual Property Rights
Granted by the OpCo Debtors to the LandCo Debtors, and (ii) the Assumption of
any and all Executory Contracts and Unexpired Leases Involving Intellectual
Property Rights Granted by the LandCo Debtors to the OpCo Debtors (the “IP
Motion,” Docket No. 2905). Tropicana Las Vegas, Inc. and the Liquidating LandCo
Debtors filed an objection to the IP Motion. (Docket No. 2942). The IP Motion is
being carried off-calendar and no hearing date on the IP Motion has been set.

 

14.           On August 10, 2010, Tropicana Entertainment, along with certain
affiliates of Icahn Capital LP, as secured lenders and administrative agent to
the secured lenders of Tropicana Entertainment, filed an adversary complaint
against Tropicana Las Vegas, Inc. and Hotel Ramada of Nevada, LLC alleging that
prior Orders of this Court established that Tropicana Entertainment is the sole
owner of the TROPICANA and TROP trademarks, that certain plaintiffs have a valid
and perfected security interest therein, and seeking a declaratory judgment to
this effect, among other relief, which adversary proceeding is encaptioned Icahn
Agency Services LLC v. Tropicana Las Vegas, Inc. (In re Tropicana Entertainment,
LLC et al.), Adv. Proc. No. 10-52489 (Bankr. D. Del.) (KJC) (the “Delaware
Action”). On September 8, 2010, the defendants filed a motion to dismiss or
abstain from adjudication of the Delaware Action (the “Motion to Dismiss,” Adv.
Proc. Docket No. 9, attached hereto as Exhibit B), which Motion to Dismiss was
opposed by the plaintiffs (the “Opposition,” Adv. Proc. Docket No. 32, attached
hereto as Exhibit C), subsequent to which the defendants filed a reply in
support of their Motion to Dismiss (the “Reply,” Adv. Proc. Docket No. 40,
attached hereto as Exhibit D). Oral argument on the Motion to Dismiss has been
consensually adjourned while the Parties negotiated the Settlement Agreement,
and currently is scheduled for September 27, 2011.

 

6

--------------------------------------------------------------------------------


 

15.           The Parties have been engaged in negotiations regarding the terms
of the Settlement Agreement since December 2010.

 

THE SETTLEMENT AGREEMENT(7)

 

16.           The Parties have engaged in lengthy negotiations regarding
ownership and use of the TROPICANA and TROP trademarks. The Settlement Agreement
resolves globally the Parties’ respective rights of ownership and use in the
trademarks. The Settlement Agreement also resolves the Nevada Action, the
Delaware Action, and the IP Motion.

 

17.           The following is a summary of the principal provisions of the
Settlement Agreement:

 

·                  The Parties agree to concurrent use and registration of
certain Marks that are or include the term TROPICANA or variants, pursuant to
the terms of the Agreement, without any payment from one to another, and in
perpetuity.

 

·                  TLV owns and has the exclusive right to use the TLV Marks in
the TLV Territory for the following purposes: (a) in connection with any present
and/or future goods, services and enterprises in the nature of entertainment and
hospitality services or within the zone of natural expansion thereof, including
but not limited to hotel services, bar services, restaurant services, nightclub,
beach club, casino services, live theater services, travel reservation services,
tour package services, tourism services, convention services, exhibition
services, retail services and merchandise (the goods, services and enterprises
identified in this subsection (a), collectively, the “Services”), and (b) for
Internet Uses without geographic limitation as set forth in Section 5 of the
Agreement. However, notwithstanding anything to the contrary in the Agreement,
TLV will also have the right to advertise the Services identified by the TLV
Marks worldwide, provided that any such advertisements make explicit reference
to the location of the Las Vegas Property. TLV will not have any rights to use
the Mark TROPICANA, TROP, or any variation thereof other than as part of the
composite Mark TROPICANA LAS VEGAS and as defined herein; provided that TLV may
use the TROP Mark without reference to LAS VEGAS for purposes of on-property
signage and marketing property specific campaigns, programs, and events, and
selling merchandise on property, provided such uses are in

 

--------------------------------------------------------------------------------

(7)          The description of the terms of the Settlement Agreement in this
section is only a summary. To the extent this summary and the terms of the
Settlement Agreement are inconsistent, the terms of the Settlement Agreement
shall govern. All capitalized terms utilized in this section, “The Settlement
Agreement,” shall have the meanings ascribed in the Settlement Agreement, and if
not defined in the Settlement Agreement, the meanings ascribed in this Motion.

 

7

--------------------------------------------------------------------------------


 

conjunction with materials making explicit reference to the Las Vegas Property
and its location, are not confusingly similar to any preexisting or then current
use by Tropicana Entertainment, and are otherwise consistent with the terms of
the Agreement. TLV may create, use and register new logos at any time provided
they are not confusingly similar to Tropicana Entertainment’s then-current
stylization and are otherwise consistent with the terms of the Agreement, which
logos shall be deemed to be included in the definition of TLV Marks. TLV may
create, use and register variants of the TLV Marks as new names, trademarks and
service marks consistent with the terms of the Agreement.

 

·                  Tropicana Entertainment owns and has the exclusive right to
use the Marks TROPICANA and TROP, provided each is accompanied by a Preexisting
Identifier, or by an Accurate Geographic Identifier (other than LAS VEGAS or the
name of any city within the TLV Territory), and other present and/or future
TROPICANA-formative (or TROP-formative) Marks that combine TROPICANA or TROP
with an additional Preexisting Identifier or Accurate Geographic Identifier
(other than LAS VEGAS or the name of any city within the TLV Territory) in
connection with the Services worldwide excluding only the TLV Territory.
However, notwithstanding anything to the contrary in the Agreement, Tropicana
Entertainment will be allowed to advertise the Services identified by its
TROPICANA, TROP, TROPICANA-formative or TROP-formative Marks within the TLV
Territory provided such advertisements make explicit reference to the locations
of the properties identified by those Marks. Tropicana Entertainment also may
use the TROP Mark without reference to any Preexisting Identifier or Accurate
Geographic Identifier for purposes of on-property signage and marketing property
specific campaigns, programs, and events, and selling merchandise on property,
provided such uses are in conjunction with materials making explicit reference
to the locations of the properties to which the marketing campaign applies, are
not confusingly similar to any preexisting use by TLV, and are otherwise
consistent with the terms of the Agreement. In addition, notwithstanding
anything to the contrary anywhere in the Agreement, Tropicana Entertainment
shall be permitted to continue to use its Marks in connection with its corporate
office which is located within the TLV Territory and to maintain business and
marketing operations out of its Las Vegas, Nevada office in the ordinary course.

 

·                  Each Party will use its Marks on its web sites, gaming sites,
social media, or other internet presence on a worldwide basis in a manner
consistent with the Agreement. However, TLV may register the TLV Marks as domain
names and any other domain name that includes TROPICANA, TROP, or TROPPLUS
provided that it also includes Las Vegas or LV in the domain name or, in the
case of TROPPLUS, includes explicit reference to the Las Vegas hotel and casino
in a prominent location on the home page. Tropicana Entertainment may continue
to use the domain names it currently owns, and may register and use other
TROPICANA-formative or TROP-formative domain names provided they do not include
“Las Vegas” or “LV,” and they do include “Advantage,” “Entertainment,”
“Express,” any other Preexisting Identifier used by Tropicana Entertainment, or
any Accurate Geographic Identifier associated with any existing or future
Tropicana Entertainment property and further provided that Tropicana
Entertainment will only use TROPICANA and TROP with an additional Preexisting
Identifier or Accurate Geographic Identifier.  Any group names, handles,
monikers, user

 

8

--------------------------------------------------------------------------------


 

names, or similar identifiers that the Parties may use on or in connection with
social media or social networking will be consistent with the terms of Section 5
of the Agreement. The Parties agree to include a prominent disclaimer on any web
page whose domain name does not include a geographic identifier so as to avoid
consumer confusion. Tropicana Entertainment agrees to transfer to TLV the domain
names in the list attached to the Agreement as Exhibit C.

 

·                  Each Party agrees not to adopt any stylization that would be
confusingly similar to the other Party’s current stylization or other
stylization that such Party may adopt in the future. The Parties agree to
perform all their Services under their Marks to a high quality standard, and
consistent with and not materially below that presently performed at their
respective locations. More generally, the Parties will take such steps as may be
reasonably necessary to avoid confusion between the Parties, their Marks, and
their businesses. In the event of any such confusion, the Parties will cooperate
with each other in good faith to rectify the situation.

 

·                  Immediately upon the Effective Date, the Parties will jointly
file (i) a stipulation of dismissal with prejudice of the Nevada Action; (ii) a
stipulation and order to vacate the SJ Order and the Reconsideration Order; and
(iii) a stipulation of dismissal with prejudice of the Trademark Action, which
stipulation will be joined by all plaintiffs in that action. Immediately upon
the Effective Date, Tropicana Entertainment will file a notice of withdrawal
with prejudice of the Rejection Motion. Immediately upon the Effective Date,
Tropicana Las Vegas will file an amendment to the Amended Schedules reflecting
the terms of the Agreement. Immediately upon the Effective Date, TLV will file
(i) a voluntary dismissal with prejudice of Opposition No. 91193816 currently
pending before the Trademark Trial and Appeal Board, and will serve a copy of
such dismissal on counsel for Tropicana Entertainment; and (ii) Tropicana
Entertainment will withdraw Intent to Use Applications Numbers 77/759,102 and
77/759,101 for the Mark THE TROP LAS VEGAS EST. 1957 (and design) filed on
June 13, 2009 with the USPTO. Immediately upon the Effective Date, Tropicana
Atlantic City Corp. will file a notice of withdrawal with prejudice of proofs of
claim against Tropicana Enterprises, Tropicana Development Company, LLC, Adamar
of Nevada Corporation, Tropicana Real Estate Company LLC, Hotel Ramada of Nevada
Corporation, Tropicana Las Vegas Resort and Casino, LLC and Tropicana Las Vegas
Holdings, LLC.

 

·                  Subject to the terms and conditions of the Agreement, each
Party, as of the Effective Date, knowingly, voluntarily, irrevocably,
unconditionally and forever releases, remises, acquits, and discharges the other
Party, its subsidiaries, its affiliates, and each of their directors, officers,
representatives, employees, professionals, agents, assigns and successors in
interest, from any and all claims, causes of action, suits, debts, obligations,
liabilities, demands, losses, costs and expenses (including professional fees
and expenses) of any and every kind, character, nature and description
whatsoever, whether in law or equity, filed or unfiled, known or unknown,
asserted or unasserted, express or implied, foreseen or unforeseen, suspected or
unsuspected, liquidated or unliquidated, and/or fixed or contingent, in
connection with, arising out of, or relating to the trademarks, trade names or
disputes respecting web domain names that arose or could have been raised prior
to the date of the Agreement, including but not limited to any such

 

9

--------------------------------------------------------------------------------


 

claims that were raised or could have been raised in the actions and pleadings
identified in Section 8 of the Agreement.

 

18.           The Parties believe that the Settlement Agreement not only
benefits them by resolving costly disputes and myriad pending litigation related
to the ownership and/or use of the TROPICANA and/or TROP trademarks that have
lasted for over two years, but also brings certainty to the Reorganized OpCo
Debtors’ and the Tropicana Las Vegas Entities’ respective rights concerning the
trademarks, which constitute integral assets for the continued operation of
their businesses.

 

RELIEF REQUESTED

 

19.           The Parties seek entry of an order, substantially in the form
attached hereto as Exhibit A, approving the Settlement Agreement pursuant to
Bankruptcy Rule 9019.

 

BASIS FOR RELIEF REQUESTED

 

20.           Settlements and compromises are “a normal part of the process of
reorganization.” Protective Comm. for Indep. Stockholders of TMT Trailer
Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968) (hereinafter “TMT Trailer”)
(quoting Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 130 (1939)).
Pursuant to Bankruptcy Rule 9019, courts should approve a compromise or
settlement if it is in the best interests of a debtor’s estate. Specifically,
Bankruptcy Rule 9019(a) provides, in relevant part:

 

On motion by the trustee and after notice and a hearing, the court may approve a
compromise or settlement. Notice shall be given to creditors, the United States
trustee, the debtor, and indenture trustees as provided in [Bankruptcy]
Rule 2002 and to any other entity as the court may direct.

 

Fed. R. Bankr. P. 9019(a).

 

21.           “To minimize litigation and expedite the administration of a
bankruptcy estate, [c]ompromises are favored in bankruptcy.” In re Martin, 91
F.3d 389, 393 (3d Cir. 1996)

 

10

--------------------------------------------------------------------------------

 


 

(quoting 9 Collier on Bankruptcy ¶ 9019.03[1] (15th ed. 1993)); see also Will v.
Northwestern Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644 (3d Cir. 2006).
The Third Circuit has adopted a balancing test of four factors for courts to use
in determining whether to approve a settlement:

 

[B]ankruptcy court approval [of a settlement under Bankruptcy Rule 9019(a)]
requires a bankruptcy judge to assess and balance the value of the claim that is
being compromised against the value to the estate of the acceptance of the
compromise proposal. Taking our cue from [TMT Trailer], we recognize four
criteria that a bankruptcy court should consider in striking this balance:
(1) the probability of success in litigation; (2) the likely difficulties in
collection; (3) the complexity of the litigation involved, and the expense,
inconvenience and delay necessarily attending it; and (4) the paramount interest
of the creditors.

 

In re Martin, 91 F.3d at 393; see also In re Nutraquest, Inc., 434 F.3d at 645.

 

22.           No one factor is dispositive. Instead, the Court should “assess
and balance the value of the claim that is being compromised against the value
to the estate of the acceptance of the compromise proposal.” In re Martin, 91
F.3d at 393. In addition, in exercising its discretion, the Court must make an
independent determination that the settlement is fair and equitable and assess
whether “the settlement is truly the product of ‘arms-length’ bargaining, and
not of fraud or collusion.” See In re Exide Techs., 303 B.R. 48, 68 (Bankr. D.
Del. 2003). Ultimately, the decision to accept or reject a compromise or
settlement is within the sound discretion of the Court. See In re
Nutraquest, Inc., 434 F.3d at 639; Law Debenture Trust Co. v. Kaiser Aluminum
Corp. (In re Kaiser Aluminum Corp.), 339 B.R. 91 (D. Del. 2006). A court’s role
in deciding whether to approve a settlement is “to canvass the issues to see
whether the settlement fall[s] below the lowest point in the range of
reasonableness.” In re NJ Affordable Homes Corp., Case No. 05-60442, 2007 Bankr.
LEXIS 3220, at *20-21 (Bankr. D.N.J. Sept. 13, 2007).

 

23.           Here, each factor weighs in favor of approval of the Settlement
Agreement. While both Tropicana Entertainment and TLV believe their claims of
exclusive ownership of the

 

11

--------------------------------------------------------------------------------


 

TROPICANA and/or TROP trademarks are meritorious, each ardently disputes the
other’s position. Rather than rehash those arguments for the Court, the Parties
respectfully refer the Court to the Motion to Dismiss, Opposition and Reply,
which are attached hereto as Exhibits B-D, for an exposition of those arguments,
and note that the briefs relating to the Motion to Dismiss alone consume 130
pages and make reference to over 3,000 pages of exhibits filed in support
thereof. Those complex legal arguments involve the interpretation of multiple
agreements, some of which are over 30 years old, and weave their way through a
corporate history dating back to the 1950s.

 

24.           The cross-motions for summary judgment in the Nevada Action were
of similar size and complexity. There has been a significant amount of discovery
in the Nevada Action, and significant discovery in the Delaware Action is
anticipated if the Court denies the pending Motion to Dismiss. No trial date has
been set in either the Nevada Action or the Delaware Action, and no discovery
has been taken in the Delaware Action.

 

25.           Needless to say, both Tropicana Entertainment and TLV believe they
are likely to succeed on the merits of exclusive ownership and use of the
trademarks, as evidenced by Motion to Dismiss, Opposition and Reply, and the
millions of dollars each has spent thus far litigating the issues relating to
the trademarks. There is no end in sight, especially given that the Parties
would likely appeal any adverse final ruling. Entry of an order approving the
Settlement Agreement would put an end to all pending litigation between the
Parties, including the mutual release of all claims related the trademarks,
that: (i) has already taken years and could last for years to come otherwise,
(ii) has and will continue to be a significant inconvenience and distraction
from daily operations for management of both Tropicana Entertainment and TLV,
and (iii) has and will continue to cost both sets of debtors exorbitant amounts
of money.

 

12

--------------------------------------------------------------------------------


 

26.           There also exist difficulties in collection in any scenario absent
approval of the Settlement Agreement. OpCo Debtors Aztar Corporation and
Tropicana Entertainment, LLC have asserted a counterclaim of trademark
infringement in the Nevada Action and are seeking damages for losses related to
their business, goodwill, reputation and depressed sales due to TLV’s use of the
trademarks. In the Delaware Action, OpCo-Related Entities Tropicana
Entertainment Inc. and New Tropicana Holdings, Inc. are seeking damages for
unjust enrichment. Finally, TLV has indicated that if it is adjudicated to have
exclusive ownership and use of the trademarks, it intends to sue Tropicana
Entertainment for damages for use of the trademarks, including, but not limited
to, under a theory of trademark infringement. Given the potential damages at
issue under any of those scenarios, the ability of either Tropicana
Entertainment or TLV to satisfy a judgment of damages may prove difficult, if
not impossible, particularly in the event that the losing party is deprived of
the right to operate its business under the name “Tropicana.” All of those
claims would be withdrawn with prejudice and/or released pursuant to the
Settlement Agreement. Thus, approval of the Settlement Agreement — which
recognizes Tropicana Entertainment’s and TLV’s exclusive ownership and use of
the trademarks in the areas where they currently operate — is in each of their
best interests.

 

27.           Approval of the Settlement Agreement is also in the paramount
interest of both the OpCo Debtors’ and the Liquidating LandCo Debtors’
creditors. Settlement will conserve each of their resources, resolve any and all
litigation that concerns ownership of the trademarks, ensure that each is able
to operate their businesses with the use of the trademarks, preclude potentially
crippling judgments for damages, and eliminate the distraction to management
caused by each of the foregoing.

 

13

--------------------------------------------------------------------------------


 

28.           Finally, the Settlement Agreement is the product of arm’s-length
negotiations, proposed in good faith and without collusion. Tropicana
Entertainment and TLV have each considered the alternatives to settlement,
including, but not limited to, the risks and expenses described above. After
considering those factors, the debtor-Parties each determined, in their business
judgment, that the terms of the Settlement Agreement are fair and reasonable and
in the best interests of their respective estates. Accordingly, the Parties
respectfully submit that the Settlement Agreement satisfies the standards for
approval pursuant to Bankruptcy Rule 9019(a) and it, therefore, should be
approved.

 

NOTICE

 

29.           Notice of this Motion, including all exhibits, has been provided
via CM/ECF to all parties in interest active in these cases, and via first class
mail to: (a) the U.S. Trustee, and (b) parties in interest to the trademarks and
the Settlement Agreement. Due to sheer volume, notice of this Motion, including
the proposed order and the Settlement Agreement (but not Exhibits B-D), has also
been provided via first class mail to any other persons or entities that have
filed a request for notice pursuant to Article XIII.G of the LandCo Plan or
Article XIII.G of the OpCo Plan. Copies of this Motion and exhibits (including
Exhibits B-D) may be downloaded at http://www.kccllc.net/tropicana, or requested
directly from counsel to the (x) OpCo Debtors and OpCo-Related Entities,
Proskauer Rose LLP, Eleven Times Square, New York, New York 10036, by mail,
telephone: (212) 969-3000, facsimile: (212) 969-2900 (Attn: Richard J.
Corbi, Esq.), or email: rcorbi@proskauer.com, or (y) the Liquidating LandCo
Debtors and the Tropicana Las Vegas Entities, Dewey & LeBouef LLP, Post
Montgomery Center, One Montgomery Street, Suite 3500, San Francisco, California
94105, by mail, telephone: (415) 951-1100, facsimile: (415) 951-1180 (Attn:
Joshua D. Morse, Esq.), or email: jmorse@dl.com. Finally, notice of this Motion
and the relief requested herein was provided by publication once in

 

14

--------------------------------------------------------------------------------


 

the Wall Street Journal (National Edition) at least twenty-one (21) days before
the scheduled hearing.

 

30.           In light of the nature of the relief requested herein, the Parties
submit that no other or further notice is required.

 

NO PRIOR REQUEST

 

31.           No prior motion for the relief requested has been made to this or
any other Court.

 

CONCLUSION

 

WHEREFORE, the Parties respectfully request that the Court enter an order,
substantially in the form attached hereto as Exhibit A, approving the Settlement
Agreement, and granting such other and further relief as the Court deems just
and proper.

 

Dated: August [[ ]], 2011

 

 

Respectfully submitted,

 

 

 

RICHARDS, LAYTON & FINGER, P.A.

 

 

 

/s/ Lee E. Kaufman

 

Daniel J. DeFranceschi (No. 2732)

 

Lee E. Kaufman (No. 4877)

 

One Rodney Square

 

920 North King Street

 

Wilmington, Delaware 19801

 

Telephone: (302) 651-7700

 

Facsimile: (302) 651-7701

 

 

 

- and -

 

 

 

PROSKAUER ROSE LLP

 

James H. Shalek (admitted pro hac vice)

 

Scott K. Rutsky (pro hac vice forthcoming)

 

Richard J. Corbi (admitted pro hac vice)

 

Eleven Times Square

 

New York, New York 10036

 

Telephone: (212) 969-3000

 

Facsimile: (212) 969-2900

 

 

 

Counsel to the OpCo Debtors

 

and the OpCo-Related Entities

 

15

--------------------------------------------------------------------------------


 

 

YOUNG CONAWAY STARGATT &

 

TAYLOR, LLP

 

 

 

 

 

/s/ M. Blake Cleary

 

Robert S. Brady (No. 2847)

 

M. Blake Cleary (No. 3614)

 

The Brandywine Building, 17th Floor

 

1000 West Street, Post Office Box 391

 

Wilmington, Delaware 19899

 

Telephone: (302) 571-6600

 

Facsimile:  (302) 571-1253

 

 

 

- and -

 

 

 

BIFFERATO GENTILOTTI LLC

 

 

 

 

 

/s/ Garvan F. McDaniel

 

Garvan F. McDaniel (No. 4167)

 

800 North King Street, Plaza Level

 

Wilmington, Delaware 19801

 

Telephone: (302) 429-1900

 

Facsimile:  (302) 429-8600

 

 

 

- and -

 

 

 

DEWEY & LEBOEUF LLP

 

Bruce Bennett (admitted pro hac vice)

 

James O. Johnston (admitted pro hac vice)

 

Joshua D. Morse (admitted pro hac vice)

 

333 South Grand Avenue, Suite 2600

 

Los Angeles, California 90071

 

Telephone: (213) 621-6000

 

Facsimile:  (213) 621-6100

 

 

 

Counsel to the Liquidating LandCo Debtors and the Tropicana Las Vegas Entities

 

16

--------------------------------------------------------------------------------


 

Exhibit E

 

--------------------------------------------------------------------------------


 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

 

 

 

)

 

In re:

 

)

Chapter 11

 

 

)

 

TROPICANA ENTERTAINMENT, LLC, et al.,

 

)

Case No. 08-10856 (KJC)

 

 

)

 

Reorganized Debtors.

 

)

Jointly Administered

 

 

)

 

 

ORDER GRANTING MOTION OF THE OPCO DEBTORS, THE
OPCO-RELATED ENTITIES, THE LIQUIDATING LANDCO
DEBTORS AND THE TROPICANA LAS VEGAS ENTITIES
FOR ENTRY OF AN ORDER APPROVING THE TRADEMARK
SETTLEMENT AGREEMENT BY AND BETWEEN THEM

 

Upon the Motion of the OpCo Debtors, the OpCo-Related Entities, the Liquidating
LandCo Debtors and the Tropicana Las Vegas Entities for Entry of an Order
Approving the Trademark Settlement Agreement by and Between Them (the “Motion”)
of the Parties (1) for entry of an order (this “Order”) pursuant to Bankruptcy
Rule 9019(a) approving the Settlement Agreement (a copy of which is attached as
Exhibit 1); and the Court having found that it has jurisdiction pursuant to 28
U.S.C. §§ 157 and 1334, Paragraph 147 of the OpCo Confirmation Order, Paragraph
148 of the LandCo Confirmation Order, Article XII of the OpCo Plan and
Article XII of the LandCo Plan; and the Court having found that this is a core
proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that
venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having
found that due and proper notice of the Motion was provided and no other or
further notice need be provided; and the Court having reviewed the Motion,
filings in support thereof and responses thereto, if any; and the Court having
heard the evidence offered and presented and the statements of counsel regarding
the

 

--------------------------------------------------------------------------------

(1)                                  Capitalized terms utilized but not
otherwise defined herein shall have the meanings set forth in the Motion.

 

--------------------------------------------------------------------------------


 

Motion at the hearing before the Court, if any (the “Hearing”); and the Court
having found and determined that the legal and factual bases set forth in the
Motion and at the Hearing establish just cause for the relief granted herein;
and the Court having overruled all objections to the Motion, if any, including
those filed with the Court or raised at the Hearing; and the Court having found
and determined that the relief requested in the Motion is in the best interests
of the OpCo Debtors and the Liquidating LandCo Debtors, their estates and their
creditors; and after due deliberation and sufficient cause appearing therefor,
it is HEREBY ORDERED:

 

1.             The Motion is granted.

 

2.             All objections to the Motion, the relief requested therein and/or
the relief granted in this Order that have not been withdrawn, waived or
settled, and all reservations of rights included in such objections, are
overruled on the merits.

 

3.             The Settlement Agreement is approved in its entirety and shall be
binding upon the Parties.

 

4.             The Settlement Agreement is fair and reasonable, represents a
valid exercise of each of the Parties’ business judgment, and is the product of
arm’s-length negotiations, proposed in good faith and without collusion

 

5.             The Parties are authorized to take all actions reasonably
necessary to effectuate the relief granted pursuant to this Order, and the
performance of the Settlement Agreement.

 

6.             Notice of the Motion and/or the exhibits thereto, as provided in
the Motion and the affidavit(s) of service filed with the Court, constitutes
due, proper and sufficient notice, and no other or further notice of the Motion
or exhibits need be provided.

 

7.             Publication notice of the Motion and the relief requested therein
once in the Wall Street Journal (National Edition) at least twenty-one (21) days
before the scheduled Hearing, as

 

2

--------------------------------------------------------------------------------


 

provided in the Motion and the affidavit(s) of service filed with the Court,
constitutes due, proper and sufficient notice on any and all parties in interest
to the Motion and the relief requested therein that were not served with actual,
written notice of the Motion, and no other or further notice of the Motion or
the relief requested therein need be provided to such parties in interest.

 

8.             Notwithstanding the possible applicability of Bankruptcy
Rules 6004(h), 7062, 9014, or otherwise, the terms and conditions of this Order
shall be immediately effective and enforceable upon its entry.

 

9.             This Court shall retain jurisdiction over any and all matters
arising from or related to the implementation, interpretation and/or enforcement
of the Settlement Agreement or this Order.

 

Dated:

                            , 2011

 

 

 

Wilmington, Delaware

 

 

 

 

The Honorable Kevin J. Carey

 

 

Chief United States Bankruptcy Judge

 

3

--------------------------------------------------------------------------------